3:21-MJ-00429 DMS

AFFIDAVIT OF Thomas J. King
SPECIAL AGENT

BUREAU OF ALCOHOL, TOBACCO, FIREARMS AND
EXPLOSIVES

I, Thomas J. King, being duly sworn, depose and state that:
I. EXPERIENCE OF AFFIANT

Iam a graduate of Buffalo State College, where I obtained a Bachelor of Science in criminal
justice. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF), Department of Justice, and have been so employed since February 14,
2001. Prior to that I was a Special Agent with the Immigration and Naturalization Service
for five years, and an Inspector with the United States Customs Service for three years.

I am a graduate of the Federal Law Enforcement Training Center and the ATF National
Academy; as a result of my training and experience as an ATF Special Agent, I am familiar
with the Federal Firearms and Explosives laws. Through my experience I have investigated
numerous cases involving 18 USC 922(g)(1), violations involving felons in possession of
firearms, 18 USC 924(c), Use of a Firearm in Furtherance of a Violent Crime or a Crime
Involving Drug Trafficking, and 21 USC 841 et seq, Controlled Substance violations.

PURPOSE OF AFFIDAVIT

Based on the facts set forth in this affidavit, there is probable cause to believe that
violations involving the distribution and possession, with intent to distribute controlled
substances, in violation of 21 USC 841 et seq, felon in possession of a firearm, in
violation of 18 USC 922(g)(1), and use of a firearm in furtherance of drug trafficking, in
violation of 18 USC 922(c), have been committed by Armthea JOHNSON.

PROBABLE CAUSE:

1. On August 4, 2021, ATF conducted an undercover operation with the intent to
have an ATF Undercover Agent (UCA) purchase narcotics from Armthea
JOHNSON. During an ongoing investigation, I had previously identified
JOHNSON as a methamphetamine and heroin trafficker, living at 221 %E. 12"
Avenue, apartment #4. Surveillance was in place before ATF UCA 4121

attempted to make contact with JOHNSON, and eventually Agents on
surveillance observed JOHNSON arrive at her apartment. Before UCA 4121

AUG 19 2021
I

Case 3:21-mj-00429-DMS Document 1-1 Filed 08/19/21 Page 1of 3
3:21-MJ-00429 DMS

went to JOHNSON’s apartment, he activated a recording and transmitting device.
His interaction with JOHNSON was recorded, and monitored by Agents on
surveillance.

2. UCA 4121 made contact with JOHNSON, and confirmed he wanted to purchase
three ounces of methamphetamine from her. At a point in the interaction with
JOHNSON, UCA 4121 observed a semi-automatic pistol on the floor of
JOHNSON’s apartment. Eventually UCA 4121 noticed it was no longer on the
floor, and presumed JOHNSON had secured it. JOHNSON told UCA 4121 she
had to walk across the courtyard to another apartment building to obtain the
methamphetamine she intended to sell to UCA 4121. Agents watched as
JOHNSON walked across the courtyard. When JOHNSON was startled by two
men walking by, she lifted her shirt as if readying herself to reach for something,
and ATF TFO Adair observed a handgun tucked into JOHNSON’s waistband.

3. JOHNSON then continued to an apartment across from hers and was in that
apartment for approximately 45 minutes to an hour. UCA 4121 waited in her
apartment while she was gone. When JOHNSON returned to her apartment, she
then transferred approximately 14.6 grams of methamphetamine to UCA 4121.

4. JOHNSON claimed she was trying to obtain the rest of the methamphetamine she
had agreed to sell UCA 4121. While UCA 4121 waited in JOHNSON’s
apartment, JOHNSON exited the apartment and walked around several times. I
was able to observe that JOHNSON exhibited the characteristics of someone
carrying a concealed handgun. I could see the imprint of what looked like a
handgun under JOHNSON’s shirt. Several times JOHNSON moved the object as
if to make sure it was secured, and secured it by pressing a hand against the object
as she walked.

5. JOHNSON was not able to procure the methamphetamine she had promised UCA
4121, and eventually UCA 4121 told JOHNSON he would come back some other
time, and left JOHNSON’s apartment.

6. After the operation was terminated, I debriefed UCA 4121 regarding his
interaction with JOHNSON. The aforementioned facts are a summary of UCA
4121’s interaction with JOHNSON during his purchase of the methamphetamine
and is not complete account of everything that was said, or observed by UCA
4121. I also secured the methamphetamine UCA 4121 purchased from
JOHNSON. I conducted a field test and obtained a presumptive positive result for

the presence of methamphetamine. :

2 AUG 19 2021

Case 3:21-mj-00429-DMS Document 1-1 Filed 08/19/21 Page 2 of 3
3:21-MJ-00429 DMS

7. Ihave queried JOHNSON’s criminal history in APSIN and have confirmed that
JOHNSON has numerous state felony convictions and one Federal felony
conviction. During interaction with UCA 4121, JOHNSON had referred to have
having a prior Federal conviction several times.

8. On August 19, 2021, ATF Agents, assisted by the Anchorage Police Department,
executed Federal Search Warrant 3:21-mj-426-DMS, for JOHNSON’s apartment
at 221 %E. 12" Ave., Anchorage. JOHNSON was inside the residence at the
time Agents made entry into her apartment. In a backpack in the middle of the
living room floor, Agents discovered and seized a sawed-off Marlin, .22 caliber
semi-automatic rifle. There was a male guest inside the apartment, but he did not
make claim to ownership or possession of anything inside JOHNSON’s
apartment.

9. On August 19, 2021, I spoke with ATF Agent Ryan Borgeson. He stated that the
Marlin rifle seized from JOHNSON’s apartment was not made in the State of
Alaska and has travelled in interstate commerce.

Thomas J. King,
Special Agent

BUREAU OF ALCOHOL, TOBACCO
FIREARMS AND EXPLOSIVES

by seleyiong
SUBSCRIBED AND sworn, ] sagen ‘at Anchorage,

Alaska. = \

  

Deborah M. Smith: [
United’ States! ‘hagistrate Judge

3

Case 3:21-mj-00429-DMS Document 1-1 Filed 08/19/21 Page 3 of 3
